DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 101-122 are pending.
This action is Final.

Election/Restrictions
Claims 113-121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. If generic or linking claim is found allowable, then the withdrawn claims will be considered for rejoinder; if allowable feature is found in the elected group, then the Examiner will consider  amendment and rejoinder of the withdrawn claims at such time with such features dependent on application current status. Applicant's election with traverse of Species A (claims 101-112, 122) in the reply filed on 7/28/2022 is acknowledged.  The traversal is on the ground(s) that there is no search and/or examination burden.  This is not found persuasive because the requirement set forth reasons for search/examination burden as the claimed differences in structures between the species, and especially between the particular requirements in the claimed algorithms of each species which have two distinct and mutually exclusive features as explained and which each require separate searches in determination if such features are patentable in view of prior art, and will require different searches and strategies for each distinct algorithm, and there is no statement on record that both identified species are obvious variations of one another. In addition to the reasons listed in the requirement, the claims are likely to have separate analysis and application of law and effective priority analysis which adds to examination burden. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 11/18/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, it is noted that foreign patent references were filed on 11/19/2021. These references have been considered with the IDS filed on 11/18/2021, but of note is the EFS receipt indicates only 25 files were submitted but the IDS lists 26 references. In addition, of these 25 references submitted, 2 are US patent documents and not copies of the foreign document cited. Two of these documents are each citation number 17, and another 2 are citation 18, and another 2 are citation number 15 (although it is unclear if this error is in filing or by the Office, either way two of the same documents are present in the IFW 58 pages, 59 pages, 81 pages). As such, the three reference crossed out on the initialed IDS have not been considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Priority
Applicant’s Amendments and citations of support are persuasive for claims 101-112 to be entitled to an earlier effective filing date of the parent application(s). Upon a rejoinder, the arguments related to the withdrawn claims will be evaluated at such appropriate time

Claim Objections
Claim 103, 107, 108, 122 are objected to because of the following informalities:  claim 103 “to transmit to the data” should likely read “to transmit the data”. Claim 107 “the body” should be “the subject”. Claim 108 “a subject” should be “the subject”. Claim 122 “A plurality” should read “a plurality”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 101-103, 105-107, 110-112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger et al. (Mensinger, US 2009/0240120) in view of Goode, JR. et al. (Goode, US 2005/0043598) and Gottlieb et al (US 2010/0030045).
Regarding claim 101, Mensinger teaches an implantable blood glucose sensor apparatus (see entire documents, especially Figure 1, [0103]-[0106]), comprising: 
at least one detector element configured to generate signals related to a blood glucose level when the implantable blood glucose sensor apparatus is implanted within tissues of a subject, the at least one detector element comprising a first electrode configured to detect glucose via use of an enzymatic substance (see entire documents, especially Figure 1, [0103]-[0106] glucose sensor; [0046]-[0047], [0108]); 
wireless interface apparatus configured for wireless data communication with a receiver apparatus (see entire document, especially Figure 3-5A, [0141] such as transmitter); 
data processor apparatus in data communication with each of the wireless interface apparatus and the at least one detector element (see entire document, especially Figures 2A, 3-5 electronics module in communication with sensor and transmitter. [0071], [0141]); 
circuitry operatively connected to the at least one detector element (see entire document, especially Figure 2A, [0109]-[0112]), the circuitry configured to cause the implantable blood glucose sensor apparatus to: 
collect signals generated by the at least one detector element (see entire document, especially Figures 1-2A, [0108]-[0109]); 
process at least a portion of the signals to produce respective processed signal data associated with at least the first electrode (see entire document, especially [0109] “programming to process data streams (for example, filtering, calibration, fail-safe checking, and the like”); and 
utilize at least a portion of the processed signal data to generate, in vivo, data indicative of blood glucose level measurement based at least on data associated with at least the first electrode (see entire document, especially [0036], [0061], [0105], [0108], [0112], [0117]-[0118] conversion of sensor data to concentrations)  
However, the limitation of a second electrode being configured to detect oxygen without use of the enzymatic substance, and process at least a portion of the signals to produce respective processed signal data associated with at least the first electrode and the second electrode; utilize at least a portion of the processed signal data to generate, in vivo, data indicative of blood glucose level measurement based at least on a difference between respective processed signal data associated with at least the first electrode and the second electrode are not directly taught. 
However, Mensinger teaches the usage of a potentiostat which inherently or obviously indicates the usage of a working and reference electrode and differential measurement (see Figure 2A), and Mensinger incorporates by reference numerous sensor systems which form a part of the disclosure as filed, including Goode which defines potentiostat (see [0238] The term "potentiostat," as used herein, is a broad term and is used in its ordinary sense, including, without limitation, an electrical system that controls the potential between the working and reference electrodes of a three-electrode cell at a preset value. It forces whatever current is necessary to flow between the working and counter electrodes to keep the desired potential, as long as the needed cell voltage and current do not exceed the compliance limits of the potentiostat).
Goode teaches a related system for measuring glucose measurements, and includes teachings of using electrodes including a working electrode and a counter electrode to determine the amount of glucose based on the processed differentiated signal as determined by current differences and includes usage of a potentiostat as discussed prior (see entire document, especially Figures 2, 6, 10A, [0349]). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of using a working and reference electrode to make processed differential measurements in order to determine glucose concentrations. 
	Gottlieb teaches a related system (see title), and teaches that it is common knowledge for “dual oxygen” sensor types which measured differences between the currents at each electrode (working and reference) can be correlated to glucose measurements, and such that the reference electrode is measuring oxygen concentrations without enzymatic substances (see entire document, especially [0190] The analyte sensors described herein can be polarized cathodically to detect, for example, changes in current at the working cathode that result from the changes in oxygen concentration proximal to the working cathode that occur as glucose interacts with glucose oxidase as shown in FIG. 1. Alternatively, the analyte sensors described herein can be polarized anodically to detect for example, changes in current at the working anode that result from the changes in hydrogen peroxide concentration proximal to the working anode that occur as glucose interacts with glucose oxidase as shown in FIG. 1. In typical embodiments of the invention, the current at the working electrode(s) is compared to the current at a reference electrode(s) (a control), with the differences between these measurements providing a value that can then be correlated to the concentration of the analyte being measured. Analyte sensor designs that obtain a current value by obtaining a measurement from a comparison of the currents at these dual electrodes are commonly termed, for example, dual oxygen sensors.). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of measuring oxygen concentrations using a reference electrode in order to allow for determinations of glucose by comparison metrics as is well-known in the art for working and reference electrode type sensors.
Regarding claim 102, the limitations are met by Mensinger in view of Goode and Gottlieb, where Mensinger teaches the circuitry is further configured to cause the implantable blood glucose sensor to obtain data relating to the at least one detector element; and the utilization of the at least portion of the processed signal data to generate the data indicative of blood glucose level measurement comprises utilization of at least a portion of the obtained data relating to the at least one detector elements, and the at least portion of the processed signal data to generate data indicative of a calibrated blood glucose level measurement (see entire document, especially [0085], [0099], [0104], [0109], [0111], [0117]).  
Regarding claim 103, the limitations are met by Mensinger in view of Goode and Gottlieb, where Mensinger teaches wherein the circuitry is further configured to cause the implantable blood glucose sensor to transmit to the data indicative of the blood glucose level measurement to the receiver apparatus (see entire document, especially [0099]-[0100], [0114], [0141]).
Regarding claim 105, the limitations are met by Mensinger in view of Goode and Gottlieb, where Mensinger teaches wherein the utilization of the processed signal data to generate the data indicative of blood glucose level measurement at least in part comprises correlation of the processed signal data to a clinically relevant blood glucose level (the result of such calibrations/conversions of metrics such as voltage to concentrations, see entire document, especially [0085], [0099], [0104], [0109], [0111], [0117]).
Regarding claim 106, the limitations are met by Mensinger in view of Goode and Gottlieb, where Mensinger teaches wherein the processing of the at least portion of the signals comprises generation of the processed signal data within a prescribed delay period (see entire document, especially [0060], interpreted to read on generating sensor signals with lag).
Regarding claim 107, the limitations are met by Mensinger in view of Goode and Gottlieb, where Goode teaches wherein the prescribed delay period comprises a maximum delay of 15 minutes when the implantable glucose sensor apparatus is implanted within the tissues of the body (capability of circuitry to sample sensor data with prescribed lag times including 15 minutes [0308], [0320]). It would have been obvious to one of skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of setting time lags to account for physiological and processing time delays in implanted sensor data.
Regarding claim 110, the limitations are met by Mensinger in view of Goode and Gottlieb, where Mensinger teaches wherein the circuitry is further configured to cause the implantable blood glucose sensor to: detect one or more signal artifacts; and based at least in part on the detection, adjust the processed signal data to correct for the detected one or more signal artifacts (see entire document, especially [0116], [0131]).
Regarding claim 111, the limitations are met by Mensinger in view of Goode and Gottlieb, where Mensinger teaches wherein the circuitry is further configured to cause the implantable blood glucose sensor to: encode the data indicative of blood glucose level measurement into a plurality of encoded segments of blood glucose data; and transmit the plurality of encoded segments of blood glucose data to the receiver apparatus (see entire document, especially [0066] data packets, data packages, [0111]).
Regarding claim 112, the limitations are met by Mensinger in view of Goode and Gottlieb, where Mensinger teaches wherein the transmission of the plurality of encoded segments of blood glucose data to the receiver apparatus comprises transmission, at regular intervals, of one or more segments of the plurality of encoded segments of blood glucose data to the receiver apparatus (see entire document, especially [0084] periodic).

Claims 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger et al. (Mensinger, US 2009/0240120) in view of Goode, JR. et al. (Goode, US 2005/0043598) and Gottlieb et al (US 2010/0030045) as applied to claim 103 above, and further in view of Say et al. (Say, US 6,175,752).
Regarding claim 104, the limitations are met by Mensinger as modified by the teachings of Goode and Gottlieb, except the encryption limitations of the circuitry is further configured to cause the implantable blood glucose sensor to translate the data indicative of blood glucose level measurement into an encrypted format prior to the transmission to the receiver apparatus; and the transmission of the data indicative of the blood glucose level measurement to the receiver apparatus comprises transmission of the data indicative of blood glucose level measurement in the encrypted format to the receiver apparatus are not directly taught.
Say teaches a related system communicating medical sensor data information wirelessly, and includes the teaching of such transmission may be used with encryption where a receiver would have a key to decipher the encrypted data (see entire document, especially col. 49 lines 38-43 “Other methods may be used to eliminate "crosstalk" and to identify signals from the appropriate on-skin sensor control unit 44. In some embodiments, the transmitter 98 may use encryption techniques to encrypt the datastream from the transmitter 98. The receiver/display unit 46, 48 contains the key to decipher the encrypted data signal.”). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of encrypting transmitter data in order to prevent incorrect receivers from processing the information, and decrease cross-talk.

Claims 108-109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger et al. (Mensinger, US 2009/0240120) in view of Goode, JR. et al. (Goode, US 2005/0043598) and Gottlieb et al (US 2010/0030045) as applied to claim 101 above, and further in view of Ward et al. (Ward, US 2005/0107677).
Regarding claim 108, the limitations are met by Mensinger in view of Goode and Gottlieb, where Mensinger teaches wherein: the at least one detector element comprises a plurality of detector elements, each of the plurality of detector elements configured to generate respective signals related to the blood glucose level when the implantable blood glucose sensor apparatus is implanted within tissues of a subject (see entire documents, especially Figure 1, [0103]-[0106] glucose sensor, [0066] one or more electrodes, [0108] number of working electrodes), but does not directly teach the limitations of the circuitry is further configured to cause the implantable blood glucose sensor to identify whether one or more of the plurality of detector elements has a level of activity below a prescribed minimum level.
Ward teaches a related system for an implantable sensor for measuring glucose with multiple working electrodes (see title and abstract), and teaches a processor that receives data from the electrodes and identifies signals of outliers which would include activity below an acceptable level (outlier) and excludes such data from further processing, which reasonably teaches the claimed features of circuitry is further configured to cause the implantable blood glucose sensor to identify whether one or more of the plurality of detector elements has a level of activity below a prescribed minimum level (see entire document, especially abstract, [0070], claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of excluding outlier data and selecting the best data for further processing in order to generate mean or median signal from the remaining sensing elements for the analyte being measured.
Regarding claim 109, the limitations are met by Mensinger in view of Goode and Gottlieb and Ward, where Ward teaches wherein: the circuitry is further configured to cause the implantable blood glucose sensor to, based at least on an identification that the one or more of the plurality of detector elements has the level of activity below the prescribed minimum level, exclude a portion of the processed signal data corresponding to the signals generated by the identified one or more of the plurality of detector elements; and the utilization of the at least portion of the processed signal data to generate the data indicative of blood glucose level measurement comprises utilization of a non-excluded portion of the processed signal data to generate the data indicative of blood glucose level measurement (see entire document, especially abstract, [0070], claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of excluding outlier data and selecting the best data for further processing in order to generate mean or median signal from the remaining sensing elements for the analyte being measured.

Claim 122 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger et al. (Mensinger, US 2009/0240120) in view of Goode, JR. et al. (Goode, US 2005/0043598) and Gottlieb et al (US 2010/0030045) and Han et al. (Han, US 6,268,161) and Ward et al. (Ward, US 7,433,727).
Regarding claim 122, Mensinger teaches an implantable blood glucose sensor apparatus (see entire documents, especially Figure 1, [0103]-[0106]), comprising: 
detector elements configured to generate signals related to a blood glucose level when the implantable blood glucose sensor apparatus is implanted within tissues of a subject, including a first electrode configured to detect glucose via use of an enzymatic substance (see entire documents, especially Figure 1, [0103]-[0106] glucose sensor; [0046]-[0047], [0108]);
wireless interface apparatus configured for wireless data communication with a receiver apparatus (see entire document, especially Figure 3-5A, [0141] such as transmitter); 
data processor apparatus in data communication with each of the wireless interface apparatus and the detector elements (see entire document, especially Figures 2A, 3-5 electronics module in communication with sensor and transmitter. [0071], [0141]); 
circuitry operatively connected to the detector elements (see entire document, especially Figure 2A, [0109]-[0112]), the circuitry configured to cause the implantable blood glucose sensor apparatus to: 
collect signals generated by the detector elements (see entire document, especially Figures 1-2A, [0108]-[0109]); 
process at least a portion of the signals to produce respective processed signal data associated with at least the first electrode (see entire document, especially [0109] “programming to process data streams (for example, filtering, calibration, fail-safe checking, and the like”); and 
utilize at least a portion of the processed signal data to generate, in vivo, data indicative of blood glucose level measurement based at least on data associated with at least the first electrode (see entire document, especially [0036], [0061], [0105], [0108], [0112], [0117]-[0118] conversion of sensor data to concentrations);
However, the limitations of a plurality of oxygen-based detector elements disposed in an array and each configured to generate signals related to a blood glucose level when the implantable blood glucose sensor apparatus is implanted within tissues of a subject, the plurality of oxygen-based detector elements each comprising (i) a first electrode configured to detect glucose via use of an enzymatic substance and wherein hydrogen peroxide is consumed prior to said detection, and (ii) a second electrode configured to detect oxygen without use of the enzymatic substance; process at least a portion of the signals to produce respective processed signal data associated with at least the first electrode and the second electrode of at least a portion of the plurality of oxygen-based detector elements; and utilize at least a portion of the processed signal data to generate, in vivo, data indicative of blood glucose level measurement based at least on a difference between respective processed signal data associated with at least the first electrode and the second electrode for the at least portion of the plurality of oxygen-based detector elements are not directly taught. 
However, Mensinger teaches the usage of a potentiostat which inherently or obviously indicates the usage of a working and reference electrode and differential measurement (see Figure 2A), and Mensinger incorporates by reference numerous sensor systems which form a part of the disclosure as filed, including Goode which defines potentiostat (see [0238] The term "potentiostat," as used herein, is a broad term and is used in its ordinary sense, including, without limitation, an electrical system that controls the potential between the working and reference electrodes of a three-electrode cell at a preset value. It forces whatever current is necessary to flow between the working and counter electrodes to keep the desired potential, as long as the needed cell voltage and current do not exceed the compliance limits of the potentiostat).
Goode teaches a related system for measuring glucose measurements, and includes teachings of using electrodes including a working electrode and a counter electrode to determine the amount of glucose based on the processed differentiated signal as determined by current differences and includes usage of a potentiostat as discussed prior (see entire document, especially Figures 2, 6, 10A, [0349]). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of using a working and reference electrode to make processed differential measurements in order to determine glucose concentrations. 
	Gottlieb teaches a related system (see title), and teaches that it is common knowledge for “dual oxygen” sensor types which measured differences between the currents at each electrode (working and reference) can be correlated to glucose measurements, and such that the reference electrode is measuring oxygen concentrations without enzymatic substances (see entire document, especially [0190] The analyte sensors described herein can be polarized cathodically to detect, for example, changes in current at the working cathode that result from the changes in oxygen concentration proximal to the working cathode that occur as glucose interacts with glucose oxidase as shown in FIG. 1. Alternatively, the analyte sensors described herein can be polarized anodically to detect for example, changes in current at the working anode that result from the changes in hydrogen peroxide concentration proximal to the working anode that occur as glucose interacts with glucose oxidase as shown in FIG. 1. In typical embodiments of the invention, the current at the working electrode(s) is compared to the current at a reference electrode(s) (a control), with the differences between these measurements providing a value that can then be correlated to the concentration of the analyte being measured. Analyte sensor designs that obtain a current value by obtaining a measurement from a comparison of the currents at these dual electrodes are commonly termed, for example, dual oxygen sensors.). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of measuring oxygen concentrations using a reference electrode in order to allow for determinations of glucose by comparison metrics as is well-known in the art for working and reference electrode type sensors.
	Han teaches a related system for a biosensor including the usage of glucose oxidase (see title and abstract), and teaches that oxygen sensor sensitivity can be improved by immobilizing glucose oxidase with catalase in order to consume hydrogen peroxide (see col. 3 lines 40-42). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of including catalase to consume hydrogen peroxide in order to increase sensor sensitivity.
Ward teaches a related system for an implantable sensor for measuring glucose with multiple working electrodes (see title and abstract), and teaches that such sensing features are in an array with pair of electrodes per sensor including glucose oxidase (see Claims 7, 9), in order to account for variations in the measurements (see col. 6 lines 41-50). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of including multiple pairs of glucose sensors in an array in order to exclude outlier data and selecting the best data for further processing in order to generate mean or median signal from the remaining sensing elements for the analyte being measured.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed on 11/18/2021; and IDS filed on 11/18/2021 and 1/4/2022.
Applicant’s comments regarding the IDS submission are acknowledged.
Applicant’s comments regarding amendments are acknowledged.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the drawings and specification The drawings are accepted and the objections are withdrawn.
Applicant’s arguments regarding the priority analysis have been fully considered. As addressed in the election, only those claims that are pending are being analyzed with regards to the amendments and arguments. The arguments with amendments are persuasive, the claims 101-112 are entitled to the earliest effective filing date being claimed.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 first paragraph have been fully considered but are moot as the claim is withdrawn. As such, the rejection is withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 second paragraph have been fully considered but are moot as the claim is withdrawn. As such, the rejection is withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered. 
As an initial point, applicant’s assertion that the rejection did not consider every limitation and amounts to an omnibus rejection is incorrect. Each limitation in the dependent claims were analyzed and the rejection makes note of such consideration. There is no requirement that an explicit detailed two-part Mayo/Alice analysis must be conducted for each claim counter to applicant position. Such would result in countless pages of repeated analysis and not benefit the applicant, council, or the Office. It is suggested for future prosecution of this application, related applications, or in general practice that if there is a specific feature in the dependent claims that applicant feels was unjustly examined under the two step analysis and in fact amounts to significantly more than recited exception(s) or a practical application, then that should be raised and articulated. 
Moving on to the actual arguments, Applicant arguments directed to prior form of the claims are moot, combative, and will not be further commented on or addressed.
Applicant argues that the features claimed cannot be performed in the human mind. This point is incorrect and will not be further addressed.
Applicant argues the claims have been further amended to recite a particular machine. While the basis behind such assertion appears to be to streamline analysis the claims without any particular articulation, the end result is the same opinion by the examiner. The claim 101 as amended and claim 122 as presented recite further additional features which are considered as a whole to not be conventional, routine, or well-known features when considered together (such is evidence by multiple reference required to meet the claimed structures from the prior art, where all features as claimed are individually known as explained in the combination rejection). The rejections are, nonetheless, withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the new grounds of rejections necessitated by amendments to the claims. If applicant feels an interview would be useful in discussing direction to move the application in to try and advance prosecution the examiner is available, this may be helpful especially since new council is representing applicant. Counter, applicant may look to the parent application for features. In either case, further consideration and search will be required prior to allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791